Citation Nr: 1617276	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), asperger's syndrome, or depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to November 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in May 2015.  The appeal was remanded for a VA examination.  As discussed below, the requested development was not substantially complied with.  Therefore, the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded in May 2015 to obtain a VA examination in connection with the Veteran's claim for entitlement to service connection of a psychiatric disability.

The Veteran was provided a September 2015 VA examination in response to the May 2015 Board remand.  The examiner noted diagnoses of PTSD, and depression not otherwise specified (NOS) secondary to PTSD.  The examiner reviewed the Veteran's claims file and noted a history of PTSD with child onset diagnosis.  The examiner concluded "The Veteran does present with primary symptoms of posttraumatic stress disorder secondary to childhood sexual traumas on a more probable than not basis."  The May 2015 Board remand required the examiner to address whether any diagnosed psychiatric disability clearly and unmistakably preexisted the Veteran's active service.  While the examiner addressed the question of whether the Veteran's psychiatric disorder preexisted service, it was not addressed using the correct standard.  Therefore, the appeal must be remanded again for an addendum opinion.  

Additionally, the September 2015 VA examiner addressed whether the Veteran's psychiatric disability was aggravated beyond its natural progression by his military service, as requested by the May 2015 Board remand.  The VA examiner concluded, "Upon review of Veteran's military records and personnel and medical records there is no indication that Veteran's present symptoms of PTSD and depression were aggravated beyond the normal progression of the Veteran's present symptoms of PTSD secondary to childhood sexual trauma and depression, not otherwise specified, secondary to Veteran's PTSD."  

The Board finds the September 2015 VA examiner's opinion that there was "no indication" as to aggravation is inadequate as it failed to address the Veteran's lay statements and service treatment records (STRs) which showed possible aggravation of his psychiatric disability.  The Veteran provided several statements which indicated that he experienced increased stress in service due to his interaction with non-commissioned officers (NCOs) and marital stress.  See February 2008 Statement in Support of Claim for Service Connection for PTSD, October 2008 Statement in Support of Claim, and April 2009 VA Form 9.  Moreover, the Veteran's STRs demonstrated the Veteran was being disciplined for behavioral issues while in service.  See  February 2001 Military Personnel Record, stating the Veteran was disciplined for disrespecting an NCO and June 2001 Military Personnel Record, stating that the Veteran was reprimanded for failing to bring the proper equipment for parade practice and failing to show for medical appointments.  Thus, the claim must be remanded again to address the Veteran's lay statements and STRs.       

The Veteran's claim for entitlement to service connection for a psychiatric disorder includes the Veteran's previous diagnosis of asperger's syndrome.  In July 2008 a web article entitled "Asperger's Syndrome - Topic Overview" from the website WebMD was added to the record by the RO.  A July 2008 rating decision listed "WebMD article about Asperger's syndrome" as evidence considered in denying the Veteran's claim for service connection for asperger's syndrome with depression.  It does not appear that the Veteran received a copy of the web article or was provided an opportunity to present additional evidence or argument in response.  Thus, the claim must be remanded in order to provide the Veteran with a copy of the web article, and provided an opportunity to present additional evidence or argument in response to the web article.  See Thurber v. Brown, 5 Vet. App. 199 (1993).       

Additionally, the Veteran's claim must be remanded for an addendum opinion regarding his diagnosed asperger's syndrome.  The Veteran was previously diagnosed with asperger's syndrome in a March 2005 Department of Social and Health Services psychiatric evaluation.  The Veteran was awarded social security administration benefits in February 2006 as a result of his asperger's syndrome diagnosis.

The claims file contains evidence that the Veteran's asperger's syndrome possibly preexisted his active service.  Hospital treatment records from September 1992 through November 1992 showed the Veteran was diagnosed with dysthymia, oppositional defiant disorder, and "parent/child problem."  Additionally, as noted above the Veteran experienced behavioral problems during his active service.  See February 2001 and June 2001 Military Personnel Records.  Additionally the July 2008 web article entitled "Asperger's Syndrome - Topic Overview" indicated that asperger's syndrome is a "developmental disorder" and "tends to run in families, suggesting a genetic link..." indicating that that it could be etiologically related to the Veteran's genes rather than his active service.  

The September 2015 VA examiner was asked to diagnose any psychiatric disabilities; however, the examiner did not address the Veteran's history of asperger's syndrome and seemed to have only considered the Veteran's PTSD and depression.  Thus, the claim must be remanded in order for the VA examiner to thoroughly address the Veteran's previously diagnosed asperger's syndrome.       

Moreover, the September 2015 VA examiner indicated that the Veteran had last received VA treatment in September 2015 and that these records indicated "continued symptoms of PTSD associated with childhood traumas, dysphoria, and anxiety."  However, the Veteran's claims file does not contain these VA treatment records or any VA treatment records dated after March 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any and all outstanding relevant VA treatment records, to specifically include records dated after March 2012. 

2.  Obtain the names and addresses of all care providers who treated the Veteran for a psychiatric disability prior to and since service.  After securing the necessary releases, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  Provide the Veteran and his representative a copy of the July 2008 web article entitled "Asperger's Syndrome - Topic Overview."  Provide the Veteran and his representative an adequate amount of time to respond with any additional evidence. 

4.  After completion of the above the AOJ must contact the VA examiner who examined the Veteran in September 2015 in connection with his claim for service connection for a psychiatric disability and request that he provide a supplemental medical opinion.  The claims file should be made available to and reviewed by the examiner.  The examiner must address the following: 

a.  Please list all psychiatric disabilities diagnosed since  the current claim was filed in January 2008, to include PTSD and depression.  The examiner must consider the Veteran's claims file, to include consideration and discussion, as necessary, of the following evidence:

i.  Pre-service hospitalization records from September 1992 through November 1992 showing diagnoses of oppositional defiant disorder and "parent/child problem";

ii.  The Veteran's March 2005 diagnosis of asperger's syndrome; 

iii.  The February 2005 social security administration award of benefits as a result of his asperger's syndrome; and 

iv.  The July 2008 web article entitled "Asperger's Syndrome - Topic Overview."  
  
b.  At any point since the Veteran filed his claim in January 2008 has the Veteran carried a diagnosis of Asperger's syndrome?  

i. If so, is Asperger's syndrome a congenital or an acquired disorder?
ii. If the Veteran's Asperger's syndrome is congenital, the examiner must provide an opinion as to whether it is (i) a condition that is capable of improvement or deterioration or (ii) a condition that is not capable of improvement or deterioration.  If the physician concludes that Asperger's syndrome is a condition that is capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital disease.  If the physician concludes that Asperger's syndrome is a condition that is not capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital defect.
iii. If the Veteran has (or had) Asperger's syndrome that is a congenital defect, did the Veteran have a superimposed disease or injury in service?
iv. If the Veteran has Asperger's syndrome that is a congenital disease, is it at least as likely as not (i.e., a 50% or greater probability) that the pre-existing disability was aggravated (i.e. underwent a permanent worsening of the underlying condition) in service?

c.  Opine as to whether any diagnosed psychiatric disability clearly and unmistakably (obviously, manifestly, undebatably) existed prior to entrance to active service, including discussion of the basis for such determination. 

d.  With respect to any such pre-existing disabilities identified, is it at least as likely as not (i.e., is it 50 percent or more probable) that such underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from February 2000 to November 2002?  The examiner should specifically consider, and discuss as necessary, the Veteran's statements that he experienced increased stress in service and his STRs demonstrating he was disciplined for behavioral issues while in service.  See  February 2001 Military Personnel Record, stating the Veteran was disciplined for disrespecting an NCO and June 2001 Military Personnel Record, stating that the Veteran was reprimanded for failing to bring the proper equipment for parade practice and failing to show for medical appointments.  

e. If it is at least as likely as not that a pre-existing psychiatric disability underwent a permanent increase in severity during the period of active service from February 2000 to November 2002, is it clear and unmistakable (obvious, manifest, undebatable) that the increase in severity during that period of service was due to the natural progress of the disease?

The examiner must explain all rationales, citing to supporting factual data and/or medical literature, as appropriate. 

If the September 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

f.  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused by active military service.  

5.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




